Title: To James Madison from James H. Blake, 18 July 1816
From: Blake, James H.
To: Madison, James


        
          Sir,
          Washington City, July 18th: 1816.
        
        I have the honour of transmiting you a Resolution of the board of Aldermen and board of Common Council of this City, to which they respectfully solicit your approbation.
        The object of this resolution, if carried into effect, will be a small alteration of the plan of the Canal, so as to form a Basin on a small part of the unappropriated public Ground, on the North of the Tiber, which at this time is under water every flood tide; and which cannot be done without your consent; agreeably to the 6th. Section of An Act of Congress, entitled “An Act further to amend the Charter of the City of Washington,” passed on the 4th. day of May 1812.
        I am of opinion that the interests of all the Individuals in the Neighbourhood, as well as that of the Canal Company, would be essentially served by the formation of such a Basin, and that it would not interfere with any private rights.
        It was apprehended in the Spring, that the scarcity of money and the curtailments of the Banks would give a check to improvements here this Summer. But it is with much pleasure I inform you that there are a considerable number of good buildings now erecting here, and that there are a great many more improvements making than were anticipated.
        The inhabitants enjoy perfect health; the Epidemic of last winter & spring having entirely disappeared—and as yet I have not seen a case of bilious fever. With every consideration of Respect and Esteem—I am Your Obedt. Servt.
        
          James H. Blake.
        
      